The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                   March 3, 2014

                                                No. 04-13-00851-CR

                                                 George GALVAN,
                                                     Appellant

                                                          v.

                                            THE STATE OF TEXAS,
                                                  Appellee

                           From the 186th Judicial District Court, Bexar County, Texas
                                         Trial Court No. 2012CR9427
                                 Honorable Maria Teresa Herr, Judge Presiding

                                                   O R D E R

          Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel
certifies he has served copies of the brief and motion on appellant, and has informed appellant of his right to
review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio
1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

         If appellant desires to file a pro se brief, he must do so within forty-five days from the date of this
order. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a timely pro se brief, the State may file a responsive
brief no later than thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does
not file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than thirty days
after the pro se brief is due.

        We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN ABEYANCE
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988); Schulman v. State, 252
S.W.3d 403, 410-11 (Tex. Crim. App. 2008).

         We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his counsel, the
attorney for the State, and the clerk of the trial court.

                                                                _________________________________
                                                                Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 3rd
day of March, 2014.

                                                                ___________________________________
                                                                Keith E. Hottle
                                                                Clerk of Court



1
 Counsel is reminded that he should explain to appellant the procedure for obtaining the record. See Bruns, 924
S.W.2d at 177 n.1.